 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 1454 
 
AN ACT 
To provide for the issuance of a Multinational Species Conservation Funds Semipostal Stamp. 
 
 
1.Short titleThis Act may be cited as the Multinational Species Conservation Funds Semipostal Stamp Act of 2010.
2.Multinational Species Conservation Funds Semipostal Stamp
(a)In generalIn order to afford a convenient way for members of the public to contribute to funding for the operations supported by the Multinational Species Conservation Funds, the United States Postal Service shall issue a semipostal stamp (hereinafter in this Act referred to as the Multinational Species Conservation Funds Semipostal Stamp) in accordance with succeeding provisions of this section.
(b)Cost and use
(1)In generalThe Multinational Species Conservation Funds Semipostal Stamp shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 15 percent.
(2)Voluntary useThe use of any semipostal issued under this section shall be voluntary on the part of postal patrons.
(3)Special rateThe special rate of postage of an individual stamp under this section shall be an amount that is evenly divisible by 5.
(c)Other terms and conditionsThe issuance and sale of the Multinational Species Conservation Funds Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to subsection (b) and the following:
(1)Disposition of proceeds
(A)In generalAll amounts becoming available from the sale of the Multinational Species Conservation Funds Semipostal Stamp (as determined under section 416(d) of such title 39) shall be transferred to the United States Fish and Wildlife Service, for the purpose described in subsection (a), through payments which shall be made at least twice a year, with the proceeds to be divided equally among the African Elephant Conservation Fund, the Asian Elephant Conservation Fund, the Great Ape Conservation Fund, the Marine Turtle Conservation Fund, the Rhinoceros and Tiger Conservation Fund, and other international wildlife conservation funds authorized by the Congress after the date of the enactment of this Act and administered by the Service as part of the Multinational Species Conservation Fund.
(B)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title 39, amounts becoming available from the sale of the Multinational Species Conservation Funds Semipostal Stamp (as so determined) shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to—
(i)the United States Fish and Wildlife Service; or
(ii)any of the funds identified in subparagraph (A).
(2)DurationThe Multinational Species Conservation Funds Semipostal Stamp shall be made available to the public for a period of at least 2 years, beginning no later than 12 months after the date of the enactment of this Act.
(3)LimitationThe Multinational Species Conservation Funds Semipostal Stamp shall not be subject to, or taken into account for purposes of applying, any limitation under section 416(e)(1)(C) of such title 39.
(4)Restriction on use of fundsAmounts transferred under paragraph (1) shall not be used to fund or support the Wildlife Without Borders Program or to supplement funds made available for the Neotropical Migratory Bird Conservation Fund.
(d)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
